Citation Nr: 0509586	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  91-35 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active military service from September 1978 
to September 1982.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois that granted a 100 percent evaluation based on 
convalescence for the period from April 23, 1990, to June 1, 
1990, and continued a 20 percent evaluation thereafter.  In a 
rating decision of September 2004, the RO determined that a 
40 percent evaluation was warranted from June 1, 1990.

The veteran testified before a hearing officer at the RO in 
April 1992 and before the undersigned Veterans Law Judge in 
June 2000.  Transcripts of those hearings have been 
associated with the claims folder.

The case was remanded to the RO for additional development in 
September 2000 and September 2003.  It was most recently 
returned to the Board for appellate consideration in February 
2005.

In a February 2005 brief, the veteran's representative argued 
that separate ratings should be granted for degenerative disc 
disease of the thoracic spine and for painful and tender 
scars secondary to surgical intervention for the service-
connected back disability.  These issues have not been 
addressed by the RO and are referred for appropriate action.

The Board notes that, for reasons discussed in the REMAND 
portion of this decision, additional development is necessary 
in this case.  However, such development pertains only to the 
period beginning September 13, 2001, which is the date the 
veteran reports that he underwent back surgery.  Therefore, 
the Board will address whether an increased rating is 
warranted for the prior period of this appeal, which begins 
June 1, 1990, in the below decision.

The issue of entitlement to an increased rating for the 
period from June 1, 1990, to September 12, 2001, is addressed 
in the decision below, while the issue of an increased rating 
for the period from September 13, 2001, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issue decided herein have 
been completed.  

2.  For the period from June 1, 1990, to September 12, 2001, 
the veteran's lumbosacral strain was manifested by 
osteoarthritic changes, limitation of motion, and muscle 
spasm.


CONCLUSION OF LAW

For the period from June 1, 1990, to September 12, 2001, the 
criteria for a rating in excess of 40 percent for lumbosacral 
strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 
5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the RO initiated the rating decision at 
issue upon receipt of hospitalization records dated in April 
1990, well before the enactment of the VCAA.    

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in April 1991, provided notice to the veteran of 
the evidence necessary to support his claim of entitlement to 
a higher rating for his service-connected back disability.  
Supplemental statements of the case dated in April 1994, July 
1996, October 1997, November 1998, July 1999, March 2002, 
July 2002, and September 2004 also provided notice to the 
veteran of the evidence of record regarding his claim and why 
this evidence was insufficient to award the benefit sought.

Moreover, letters dated in September 2000, March 2002, April 
2003 and May 2004 also instructed veteran regarding the 
evidence necessary to substantiate his claim and requested 
that he identify evidence supportive of the claim.  

The Board's January and September 2003 remands also provided 
guidance pertaining to the evidence and information necessary 
to substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records for the period in 
question have been obtained.  Moreover, the veteran has been 
afforded the opportunity to testify before a hearing officer 
at the RO in April 1992 and before the undersigned in June 
2000.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected lumbosacral strain.  However, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability.  In this regard, the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Service connection has been in effect for a low back 
disability since September 1982.  

The veteran was hospitalized at a VA facility in April 1990 
for his low back disability.  He complained of severe low 
back pain.  He indicated that he had played basketball for a 
living and had twisted his low back recently.  He reported a 
history of degenerative joint disease on X-ray.  Intensive 
physical therapy was carried out and 23 days later. on 
discharge, the veteran stated that his pain had greatly 
decreased.

An August 1990 VA hospitalization record reveals complaints 
of severe low back pain.  The veteran reported that he had 
severe back pain while trying to move furniture.  He was 
given transcutaneous electrical nerve stimulation and hot 
pack therapy, and reported that he felt better after such 
therapy.

A VA outpatient treatment record dated in January and 
February 1991 indicates chronic lumbosacral strain.  
Medication was prescribed.  Degenerative disc disease of the 
lumbar spine is noted in a June 1991 outpatient treatment 
note.

The veteran testified before a hearing officer at the RO in 
April 1992.  He indicated that he had quite a few back spasms 
and that he could not bend or lift anything.  He stated that 
he had problems driving long distances.  He indicated that 
pain medication helped, and that he had taken muscle 
relaxants.  He denied having shooting pain down his legs.  

On VA examination in June 1992, the veteran complained of 
constant low back pain and spasm.  He ambulated well.  
Physical examination revealed tenderness of the sacroiliac 
area, but no tenderness along the spine.  There were no 
postural abnormalities or fixed deformities.  The paraspinal 
muscles were spastic.  Range of motion testing of the lumbar 
spine revealed flexion to 80 degrees, extension to 50 
degrees, left lateral flexion to 15 degrees, right lateral 
flexion to 20 degrees, left rotation to 30 degrees and right 
rotation to 15 degrees.  The veteran was noted to grimace at 
the end point of the maneuvers.  There was no evidence of 
neurological involvement.  X-rays revealed normal lumbar 
lordosis, and vertebral alignment was otherwise normal.  Disc 
interspaces were preserved, and there were no arthritic 
changes of fracture deformities.  Skeletal structures and 
soft tissues were otherwise unremarkable.  The diagnosis was 
history of low back pain.  

The veteran was seen at Southeast Missouri Hospital in May 
1995, with complaints of low back pain for three days.  The 
impression was recurrent low back strain.  Bed rest was 
ordered.  

A May 1995 treatment note from Community Health and Emergency 
Services indicates that the veteran was seen for medication 
refills, to include pain medication for his back and knees.

A VA examination was conducted in February 1996.  The veteran 
reported that when he failed to take muscle relaxants, he had 
pain and spasms in the low back.  Physical examination 
revealed no postural abnormalities or fixed deformities.  The 
musculature of the back appeared to be normal.  Range of 
motion testing of the lumbar spine revealed flexion to 95 
degrees, extension to 20 degrees, lateral flexion to 40 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
There was no objective evidence of pain except for facial 
expression.  There was no evidence of any neurological 
involvement.  The diagnosis was possible muscle spasms of the 
low back.

In March 1996 the veteran complained of low back pain 
radiating across his buttocks.  A July 1996 VA treatment note 
shows a diagnosis of chronic back strain aggravated by 
lifting.  Medication was prescribed.

The veteran was afforded an additional VA examination in July 
1998.  He complained of constant pain and stiffness.  He 
reported that he drove a Greyhound bus and that by the end of 
the week he was fatigued.  He indicated that walking 
aggravated his back pain.  He endorsed radiating pain down 
his legs.  He noted that he lost about four days of work per 
month due to his back problem.  On range of motion testing of 
the lumbar spine, there was 92 degrees of flexion, 30 degrees 
of extension, and 15 degrees of rotation.  The examiner noted 
that range of motion was limited by pain.  There was no 
tenderness to percussion, and no postural abnormalities or 
fixed deformities were noted.  The diagnosis was degenerative 
arthritis of the lumbar spine, with moderate functional loss.

The same VA examiner assessed the veteran in November 1998.  
At that time, range of motion testing revealed 117 degrees of 
flexion, rotation to 30 degrees bilaterally, extension to 30 
degrees and lateral flexion to 40 degrees.  There was no 
tenderness to percussion.  The examiner indicated that the 
veteran had mild to moderate functional loss.

An October 1999 VA outpatient treatment note indicates that 
the veteran complained of back pain made worse by driving a 
bus.  The assessment was lumbago.  

The report of a February 2000 MRI performed at Southcrest 
Hospital indicates that degenerative disc changes were found, 
with signal loss, diffuse bulging and focal central disc 
hernations at the L3-4 and L4-5 levels, with resultant mild 
to moderate canal stenosis at each level.  

The veteran was afforded a hearing before the undersigned in 
June 2000.  He testified that he took anti-inflammatories, 
muscle relaxants, and pain killers for his back disability.  
He reported that his back spasms were more frequent and that 
his disability incapacitated him occasionally.  He indicated 
that he was a driver for Greyhound and that he worked from 40 
to 70 hours per week.  He noted that he lost an average of 
seven to ten days per month due to his back condition.  He 
stated that he used a lumbar corset.  He endorsed tingling 
and pain shooting down his legs.  He indicated that he had 
undergone physical therapy.  

In August 2000 the veteran requested refills of his 
medications.  He reported that he had two herniated discs in 
his lower back.  He complained of constant back pain 
radiating down his right leg.  The assessment was chronic low 
back pain with radiation into the right leg.  In September 
2000 he reported that he was planning on getting surgery 
locally but had not seen a private physician yet.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2004).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).

Effective September 23, 2002, diagnostic criteria for 
evaluating back disorders was revised.  However, because the 
time period being discussed in this decision is prior to that 
date, the regulations in effect prior to that date will be 
considered.

For the period in question, the veteran's back disability is 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, for lumbosacral strain. That code 
provides that a rating of 40 percent is warranted for severe 
lumbosacral strain with listing of the spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above symptoms and abnormal mobility on forced motion.  
A higher rating is not available under this diagnostic code.

Ankylosis of the lumbar spine is to be rated as 50 percent 
disabling where the angle of ankylosis is unfavorable or 40 
percent if the angle of ankylosis is favorable.  38 C.F.R. § 
4.71a, Diagnostic Code 5289.

Limitation of motion of the lumbar spine warrants a 20 
percent evaluation if it is moderate or a 40 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

Intervertebral disc syndrome, evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 warrants a 40 percent 
evaluation where the disability is severe with recurring 
attacks and intermittent relief.  When there is pronounced 
disability with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, a 60 percent evaluation is appropriate.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Upon review of the record pertaining to the period from June 
1, 1990 to September 12, 2001, the Board must conclude that 
the currently assigned 40 percent evaluation is appropriate.  
In this regard, the Board notes that the medical evidence 
pertaining to this period shows no more than mild to moderate 
functional disability due to the veteran's low back 
disability.  VA examinations have shown no more than moderate 
limitation of motion of the lumbar spine, even considering 
the veteran's complaints of pain on motion.  Moreover, there 
is no evidence during this period of listing of the spine, 
positive Goldthwaite's sign, marked limitation of forward 
bending of loss of lateral motion.  

With regard to other potentially applicable diagnostic codes, 
the Board notes that there is no evidence of ankylosis and 
therefore a higher rating is not available under Diagnostic 
Code 5289.  Likewise, a higher rating is unavailable pursuant 
to Diagnostic Code 5292, for limitation of motion of the 
lumbar spine.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

The Board also notes that the veteran's low back disability 
is not manifested by neuropathy warranting a higher rating 
pursuant to Diagnostic Code 5293 for intervertebral disc 
syndrome.  Although the record reflects complaints of 
radiating pain in August 2000, there is no objective medical 
evidence of neurological symptomatology associated with the 
disability.  Additionally, earlier VA examinations 
specifically indicate that there is no associated 
neurological involvement.  In any event, there is no evidence 
of persistent symptoms compatible with sciatic neuropathy, 
absent ankle jerk or other neurological findings appropriate 
to the site of a diseased disc (see Butts).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for his low back disability 
and that the manifestations of the disability are those 
contemplated by the schedular criteria. There is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the currently assigned 40 percent evaluation. 
Therefore, the Board has concluded that referral of the case 
for extra-schedular consideration is not in order.



ORDER

For the period from June 1, 1990, to September 12, 2001, an 
increased rating for low back disability is denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the remaining issue on appeal.    

The Board notes that in an April 2003 letter, the veteran was 
asked to identify all health care providers that had treated 
him for his low back disability since January 2002.  In May 
2003, the veteran submitted a signed form indicating that he 
had received treatment from St. John's Hospital in September 
2001, which coincides with the veteran's report that he 
underwent back surgery during that month and year.  Review of 
the record fails to demonstrate that such records were 
sought.

The Board also observes that during a June 2004 VA 
examination, the veteran reported having undergone surgery in 
July 2003.  The nature and extent of this surgery is unclear.  
Records of that surgery should also be obtained prior to 
appellate review of the veteran's claim for increase.

The Board observes that during the course of the veteran's 
appeal, the regulation pertaining to rating intervertebral 
disc syndrome was revised, effective September 23, 2002.  See 
67 Fed. Reg. 54,345-49 (August 23, 2002).  Further, effective 
September 26, 2003, the rating criteria applicable to the 
diseases and injuries of the spine under 38 C.F.R. § 4.71a, 
were amended, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 
(August 27, 2003).  Further adjudication of the veteran's 
claim should include consideration under the new criteria.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain the names, addresses, and dates of 
treatment of all medical care providers, 
VA or non-VA, which treated him for his 
service-connected back disability since 
September 2001.  The veteran should be 
specifically requested to complete 
appropriate releases for his reported 
September 2001 and July 2003 surgeries.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he be provided 
the opportunity to obtain and submit 
those records for VA review. 

2.  Upon completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a physician 
with the appropriate expertise to 
determine the nature and extent of the 
service-connected low back disability.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
The existence of any ankylosis of the 
lumbar spine should also be identified.  
The examiner should indicate whether 
there is muscle spasm on extreme forward 
bending, loss of lateral spine motion in 
a standing position, listing of the whole 
spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion 
with osteo-arthritic changes, or 
narrowing or irregularity of joint 
spaces.  

If intervertebral disc syndrome is 
identified, the examiner should note the 
total duration of any incapacitating 
episodes of that disability.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
All clinical manifestations of 
intervertebral disc syndrome should be 
described.  

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.    

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  In 
adjudicating the veteran's back 
disability, the RO should ensure that the 
appropriate diagnostic criteria are 
addressed.  If the benefits sought on 
appeal remain denied, the RO should issue 
a Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


